DETAILED ACTION
This Office Action is in response to Application # 16/537,184 filed on August 09, 2019 in which claims 1-17 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-17 are pending, of which claims 1-17 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rieck et al. US 2009/0024555 A1 (hereinafter ‘Rieck’) in view of Klammer et al. US 2011/0257889 A1 (hereinafter ‘Klammer’).

As per claim 1, Rieck disclose, A computer-implemented method (Rieck: paragraph 0020: disclose computation suitable for data structures, which computation implies computer-implemented method), comprising: 
receiving genomic data associated with a plurality of genomes (Rieck: paragraph 0009-0010: disclose analysis of DNA sequences ‘plurality of genomic data’, which analyzed data implies receiving the data); 
identifying k-mer sets within the genomic data (Rieck: paragraph 0193: disclose the sequential data as concatenation of symbols from a finite alphabet and sequences fixed length k-mers and examiner discussed that the data sequence is a DNA sequence ‘genomic data’).
It is noted, however, Rieck did not specifically detail the aspects of
constructing a k-mer subset tree according to the following process: 

merging the identified fragments into non-leaf nodes of the k-mer subset tree, and 
placing each remaining k-mer into a leaf node of the k-mer subset tree; and storing the k-mer subset tree as recited in claim 1.
On the other hand, Klammer achieved the aforementioned limitations by providing mechanisms of
constructing a k-mer subset tree according to the following process (Klammer: paragraph 0061: disclose construction of a suffix tree): 
performing iterative pairwise comparisons on the k-mer sets (Klammer: paragraph 0047: disclose pairwise fashion in which two sequence reads are compared to all other sequence reads, which is interpreted by examiner as iterative process of pairwise comparisons), wherein the iterative pairwise comparisons identify fragments with the most shared k-mers (Klammer: paragraph 0014: disclose to identify further regions ‘fragments’ of sequence overlaps in the set of k-mers), 
merging the identified fragments (Klammer: paragraph 0056: disclose merging the two chosen reads) into non-leaf nodes of the k-mer subset tree (Klammer: paragraph 0061 and Fig. 3: disclose the A & TA as non-leaf nodes), and 
placing each remaining k-mer into a leaf node of the k-mer subset tree; and storing the k-mer subset tree (Klammer: paragraph 0061 and Fig. 3: disclose CATATA$ as the leaf node).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Rieck and Klammer because they are both directed to sequence analysis systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Klammer with the method described by Rieck in order to solve the problem posed.
The motivation for doing so would have been of obtaining nucleic acid sequence information have consequences in terms of requiring different and often times better methods and processes for processing the raw genetic information that is generated by these processes (Klammer: paragraph 0007). 
Therefore, it would have been obvious to combine Klammer with Rieck to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Rieck disclose, wherein the iterative pairwise comparisons on the k-mer sets are based on a similarity measure (Rieck: paragraph 0013: disclose calculating a similarity value between two data sequences).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. In addition, Rieck disclose, wherein the similarity Rieck: paragraph 0019: disclose similarity coefficient by Jaccard).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Rieck disclose, wherein the k-mers sets are identified in a single canonical form (Rieck: paragraph 0187: disclose bioinformatics – DNA sequences and examiner argue in view of specification that Canonical form is a representation of DNA sequence).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claims 1 and 4 above. In addition, Rieck disclose, wherein the canonical form is an alphanumeric form (Rieck: paragraph 0187: disclose bioinformatics – DNA sequences and examiner argue in view of specification that Canonical form is a representation of DNA sequence is an alphanumeric).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Rieck did not specifically detail the aspects of
wherein the non-leaf nodes represent subsets of k-mers that do not exist higher up in the k-mer subset tree as recited in claim 6.
On the other hand, Klammer achieved the aforementioned limitations by providing mechanisms of
Klammer: Fig. 3 and paragraph 0014: disclose a suffix tree where the subset is stored. Examiner argues that this limitation is an algorithmic of storing the subsets in a tree).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Rieck did not specifically detail the aspects of
wherein the leaf nodes represent subsets of k-mers that do not exist higher up in the k-mer subset tree as recited in claim 7.
On the other hand, Klammer achieved the aforementioned limitations by providing mechanisms of
wherein the leaf nodes represent subsets of k-mers that do not exist higher up in the k-mer subset tree (Klammer: Fig. 3 and paragraph 0014: disclose a suffix tree where the subset is stored. Examiner argues that this limitation is an algorithmic of storing the subsets in a tree).

As per claim 8, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Rieck did not specifically detail the aspects of
receiving a request for genomic data; and reconstituting at least one genome using non-leaf nodes from the spine of the k- mer subset tree and a corresponding leaf node as recited in claim 8.

receiving a request for genomic data (Klammer: paragraph 0014: disclose search the data with further k-mers); and reconstituting at least one genome using non-leaf nodes from the spine of the k- mer subset tree and a corresponding leaf node (Klammer: Fig. 3 and paragraph 0014: disclose a suffix tree where the subset is stored. Examiner argues that this limitation is an algorithmic of storing the subsets in a tree).

As per claim 9, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Rieck did not specifically detail the aspects of
wherein the k-mer subset tree is constructed based on a known tree selected from the group consisting of: a taxonomic tree and a phylogenetic reference tree as recited in claim 9.
On the other hand, Klammer achieved the aforementioned limitations by providing mechanisms of
wherein the k-mer subset tree is constructed based on a known tree selected from the group consisting of: a taxonomic tree (Rieck: paragraph 0118: disclose a taxonomy) and a phylogenetic reference tree (Klammer: paragraph 0099: disclose a construct phylogenetic tree and Fig. 3 and paragraph 0014: disclose a suffix tree where the subset is stored. Examiner argues that this limitation is an algorithmic of storing the subsets in a tree).

As per claim 10, Rieck disclose, A computer program product for data compression (Rieck: paragraph 0046: disclose compressed representation of all n-grams), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the compute to (Rieck: paragraph 0020: disclose computation suitable for data structures, where it is understood that a computer inherits a computer readable storage medium for computations): remaining limitations in this claim 10 are similar to the limitations in claim 1. Therefore, examiner rejects these remaining limitations under the same rationale as limitations rejected under claim 1.

As per claim 11, limitations of this claim 11 are similar to claim 2. Therefore, examiner rejects these limitations under the same rationale as claim 2.

As per claim 12, limitations of this claim 12 are similar to claim 3. Therefore, examiner rejects these limitations under the same rationale as claim 3.

As per claim 13, limitations of this claim 13 are similar to claim 4. Therefore, examiner rejects these limitations under the same rationale as claim 4.

As per claim 14, limitations of this claim 14 are similar to claim 8. Therefore, examiner rejects these limitations under the same rationale as claim 8.

As per claim 15, limitations of this claim 15 are similar to claim 9. Therefore, examiner rejects these limitations under the same rationale as claim 9.

As per claim 16, Rieck disclose, A system, comprising: a processor; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to (Rieck: paragraph 0020: disclose computation suitable for data structures, where it is understood that a computer inherits a processor to do computation): remaining limitations in this claim 16 are similar to the limitations in claim 1. Therefore, examiner rejects these remaining limitations under the same rationale as limitations rejected under claim 1.

As per claim 17, limitations of this claim 17 are similar to claim 2. Therefore, examiner rejects these limitations under the same rationale as claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub US 2004/0059721 A1 teaches “Multiple alignment genome sequence matching processor”
 US Pub US 20090150084 A1 teaches “Identifying biological material in sample, by extracting nucleic acid molecules from sample, and generating sequence information 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159